DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The specification appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Examples are the corresponding specification text for the rejections of the claims under 35 USC 112(b) as presented below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  In the current application, the inclination adjusting means adjusting is being interpreted under 35 USC 112(f)
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
- a joint driving unit for controlling= each servomotor 
- a water pressure sensing unit for controlling = water pressure sensor 
- a buoyancy adjusting unit for controlling = pneumatic cylinder
- an inclination sensing unit for detecting = inclination sensor
- a communication unit for wirelessly communicating =see 112b

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The issues as discovered by the Examiner are presented below.

Claim 1, is vague and not clear to a person of ordinary skill in the art.  The claim recites “wherein the controlling device controls the robotic fish to be submerged or raised by a helical rotational swimming by adjusting the inclination a forward submergence or rising direction by controlling the inclination adjusting means and generating a rotational propulsive force by controlling the joint portion, as submerging or upwardly swimming control of the 15robotic fish.”  The claim is not clear grammatically with respect to “adjusting the inclination a forward submergence”.  Further the claim is not clear with respect to “by controlling the inclination adjusting means and generating a rotational propulsive force by controlling the joint portion, as submerging or upwardly swimming control of the 15robotic fish”.  This is not clear as to whether the fish joint is being controlled so as to allow the fish to either submerge or swim upwardly. 

Claim 3 recites the limitations "the water pressure" and ”the water depth”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 is not clear with respect to the last limitation of wherein the buoyancy and inclination of the robotic fish are adjusted by equally or differently varying the amount of water sucked into the pneumatic cylinders on both sides, since a pair of pneumatic cylinders are installed on the front and back sides of the robotic fish, respectively.”  This feature is not clear because only one pneumatic cylinder is required by the first limitation of the claim and now the claim is stating “since a pair of pneumatic cylinders are installed.”  The claim is not clear as to whether there is only one cylinder required, two cylinders required or four cylinders required.  Does the pair of pneumatic cylinders mean one on the front side, one on the back side, or four total two on the front two on the back? Therefore the claim does not positively recite the pair of cylinders, making the claim unclear and further if the pair of cylinders is taken under consideration, the claims are still unclear as to what is meant by the pair of cylinders.

Claim 5 is not clear with respect to the last limitation.  The claim does not positively recite more than one pneumatic cylinder however discusses a pneumatic cylinder installed on the front and back direction of the robotic fish.  The claim is not clear as to whether there are multiple pneumatic cylinders required or just the single one that is positively recited.  Further the claim states “since a pneumatic cylinder are installed”.  Correction for grammar is required in addition to the positive recitation of multiple cylinders.





Claim 7 is not clear to a person of ordinary skill in the art.  The first limitation recites “determining whether a submergence swimming or a upwardly swimming,” which is not clear grammatically as to whether this is discussing making a determination of how the fish is swimming, such as determining whether the fish is submerging or swimming upwardly, or if a different interpretation should be applied to the claim.  Further, since this claim depends on claim 6, is this submergence swimming or upwardly swimming different from the submergence and upwardly swimming control of the fish within claim 6.  Secondly, the claim recites “adjusting the inclination…to correspond to the submergence swimming or upwardly swimming in the case of submerging or upwardly swimming.” This is not clear as to what is actually performed, the claim appears to recite up to this point determining if the fish is submerging or upwardly swimming, then based on the determination, and in the case, the fish is submerging or upwardly swimming, adjusting the inclination of the robotic fish so that the fish may rise or submerge.  It however is not clear based on the structure of the claim as to what is being accomplished.  Further, the claim recites, “obstacle sensing sensors” however there is only one obstacle detection sensor recited in claim 6.  The 


Claim 8, is not clear and is indefinite to a person of ordinary skill in the art.  The claim is not clear with respect to “the inclination adjusting step slowly adjusting the inclination range within a certain time range in consideration of the submergence or rising time.”  This feature is not clear as to whether or not the adjustment is occurring to fall with a time range or if the adjustment is slowly adjusting the inclination compared to the time range.  Further the claim is missing a step of determining a time and further does not discuss what the inclination range is, as this lacks antecedent basis.  The claim overall is not clear as to what is actually being performed by the control method.  The term "slowly adjust" in claim 8 is a relative term which renders the claim indefinite.  The term "slowly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 9 is not clear to a person of ordinary skill in the art based on the grammatical errors, wherein the claim should state “the propulsive force generating step controls the joint portion…”  Further the claim recites automatically changing the rotational direction, however there is no previous mention of the rotational direction or an established rotational direction.  Therefore without originally stating a rotational direction, the claim is not clear because the joint portion of the fish appears to move back and 

Claim 10 is not clear to a person of ordinary skill in the art.  Firstly, the claim recites “the submergence or rising closing point determining step, however this feature is claimed in claim 7 and claim 10 depends only from claim 6.  Therefore, this feature is not clear to a person of ordinary skill in the art for similar reasons as claim 7 with respect to the closing point and further based on the fact that the step does not occur in claim 6.  Secondly, the claim recites “the bottom surface”.  There is a lack of antecedent basis for the bottom surface.  Lastly, the claim overall is not clear to a person of ordinary skill in the art with respect to the preset depth range, since the claim is not clear as to how using the bottom distance sensing and water depth measurement are used to control the submergence and upwardly swimming.  The claim is not clear if both are utilized for the control or if the depth range is only controlled based on the water depth.

Claim 11 recites “obstacle sensors”, however claim 6 only recites one sensor, further claim 11, recites the left and right sides of the robotic fish, there is a lack of antecedent basis for each of these sides.  Further the claim is vague and indefinite in general.  The claim is difficult to understand, for example “if obstacle sensors on the left and right sides of the robotic fish sense the obstacle which continuously detects obstacles for a predetermined period of time during the submergence and upwardly swimming control…”  This is not clear as to whether the obstacle is for sure continuously detected for a certain period of time and further is not clear as to whether both the submergence AND upwardly swimming control are both required for this claim limitation when only one of these features is required by claim 6.  Further, the claim recites in part the obstacle detection sensor release direction of the obstacle, a activity range swimming control is restarted again.  First it is not clear what is meant by the sensors release direction of the obstacle, and secondly the claim has not defined an activity range swimming control and there was no original starting of the activity swimming control.  Therefore the claim is not clear and correction is required.



Claim limitation “a communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites “In addition, when the user manually operates the wireless controller (not shown), the controller 110 may receive the radio control signal through the communication unit 180 and10 controls the swimming of the robotic fish. On the other hand, in order to control the submergence or the upwardly swimming, the controller generates the propulsive force to submerge or upwardly swim in a state in which the inclination is inclined toward the front side or the tail side of the robotic fish.”  This 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim 14, recites “the obstacle catching state” and there is a lack of antecedent basis for this state.  Further the claim overall is not clear to a person of ordinary skill in the art.  The claim recites “controls to attempt to escape from the obstacle catching state by repeatedly adjusting the inclination at a predetermined number of times at a predetermined time interval by using the buoyancy regulator when it is determined that of the obstacle catching state.”  This feature is not grammatically correct and leads to a lack of clarity when defining the limitations of the claim.  The claim is not clear as to whether the control unit determines if the robotic fish is caught based on detecting an obstacle for a predetermined period of time, or if the state is determined based on a plurality of failed escape attempts, or lastly if the time it takes for the buoyancy regulator to adjust a predetermined number of times is used to detect the obstacle catching state.

Claim 15 is not clear to a person of ordinary skill in the art because it recites “an obstacle catch determining step” and further “an inclination adjusting step”, however these features are already recited in claim 14, of which claim 15 depends, therefore it is not clear if these are additional steps performed or if these are the same steps repeated a second time.  Further the claim recites an obstacle catching state display step, which is not clear as to whether something is actually displayed or provided to an operator of the robotic fish or if a display occurs on the fish itself.  Lastly the claim recites “a predetermined time” however should state “the predetermined time” since this claim depends on claim 14.  The claim also 

    As shown above. The claims have a plurality of issues that make the comprehension of the invention difficult to understand.  The prior art applied to the limitations is based on the Examiner’s best understanding of the claims.


   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang “Gliding Robotic Fish: An Underwater Sensing Platform and Its Spiral-Based Tracking in 3D Space” in view of Inzartsev “Autonomous Underwater Vehicle Motion Control during Investigation of Bottom Objects and Hard-to-Reach Areas.”

Regarding claim 1, Zhang discloses an apparatus of controlling swimming for a robotic fish comprising: 

a fish shaped body portion being divided into a plurality of pieces by connecting to each joint portion to be rotatable in the left and right directions (Fig. 1a, entire body of gliding robotic fish, with joint at tail allowing for left and right movement, further page 72 Col. 3, fish-like tail fin system a deflected tail can be used to control turning motion and heading orientation);    

a controlling device generating a straight or rotational propulsive force by controlling the joint portion (see page 72 Col. 3, the fish-like tail fin system is driven by a servo motor through a chain transmission), 

an inclination adjusting means adjusting an inclination of the robotic fish in the forward and backward directions (See page 72 Col. 3, buoyancy system and mass distribution system, wherein water is pumped in and out of the robot’s body to change the net buoyancy, the pumping system is enabled by a linear actuator which allows for precise control of water volume and further the mass distribution system has another linear actuator that pushes a mass back and forth along a guiding rail to change the center of the mass for the purpose of manipulating the pitch angle); and 

an inclination sensor detecting the inclination of the robotic fish in the forward and backward directions (See page 72 Col. 3, buoyancy system and mass distribution system, wherein water is pumped in and out of the robot’s body to change the net buoyancy, the pumping system is enabled by a linear 

wherein the controlling device controls the robotic fish to be submerged or raised by a helical rotational swimming by adjusting the inclination a forward submergence or rising direction by controlling the inclination adjusting means and generating a rotational propulsive force by controlling the joint portion, as submerging or upwardly swimming control of the robotic fish (See Fig. 10, and three-dimensional steady spiral and its differential geometry features section, and also three-dimensional curving tracking using trajectory characteristic parameters, wherein the fish travels in a spiral motion both upwardly and downwardly by controlling the inputs of the mass displacement, buoyancy and tail angle).  

Zhang fails to explicitly disclose however Inzartsev teaches swimming to avoid obstacles detected by an obstacle detection sensor (see page 3, to perform these tasks, AUV must be equipped with acoustic distance measuring systems and other vision sensors, page 8 when obstacle is found it performs maneuver on its avoiding and section 4.2).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the robotic fish as disclosed by Zhang with the obstacle avoidance and bottom detection as taught by Inzartsev in order to ensure obstacles are avoided therefore increasing the longevity of the robot and further explore difficult areas while knowing the robot can withstand.   

Regarding claim 2, the combination of Zhang and Inzartsev teaches the limitations of claim 1 as shown above.  Zhang fails to explicitly disclose however Inzartsev teaches the apparatus of controlling swimming for a robotic fish, further comprises a bottom surface sensor, and the controlling device restricts the submergence swimming by sensing the distance to a bottom surface by using the bottom surface sensor when the submergence swimming is performed (see page 3, to perform these tasks, AUV must be equipped with acoustic distance measuring systems and other vision sensors and page 9, YT is the 

	Regarding claim 3, the combination of Zhang and Inzartsev teaches the limitations of claim 1 as shown above.  Zhang further discloses the apparatus of controlling swimming for a robotic fish, further comprises a water pressure sensor for sensing the water pressure, wherein the controlling device measures the water depth based on the water pressure sensed by the water pressure sensor  (See page 72 Col. 3-page 73 Col. 1, a pressure sensor is used to measure the depth).  Zhang fails to explicitly disclose however Inzartsev teaches the apparatus further controls the submergence or upwardly swimming within a preset submergence or rising water depth range (see page 9 section 4.2 and 4.3, and Figs. 3 and 4, wherein the vehicle thrust is controlled to swim upwardly or downwardly based on the location of the obstacle that the vehicle is following).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the robotic fish as disclosed by Zhang with the obstacle avoidance and bottom detection as taught by Inzartsev in order to ensure obstacles are avoided therefore increasing the longevity of the robot and further explore difficult areas while knowing the robot can withstand.    

Regarding claim 6, Zhang discloses a method of controlling swimming for a robotic fish, the method comprising a step of: generating, at a controlling device installed in a body portion of the robotic fish, a straight or rotational propulsive force by controlling the joint portion (see page 72 Col. 3, the fish-like tail fin system is driven by a servo motor through a chain transmission),  

wherein the controlling device controls the robotic fish to be submerged or raised by a helical rotational swimming by adjusting the inclination a forward submergence or rising direction by controlling the inclination adjusting means for adjusting the inclination of the robotic fish and generating a rotational propulsive force by controlling the joint portion, as submerging or upwardly swimming control of the 

Zhang fails to explicitly disclose however Inzartsev teaches a method of controlling swimming comprising swimming to avoid obstacles detected by an obstacle detection sensor (see page 3, to perform these tasks, AUV must be equipped with acoustic distance measuring systems and other vision sensors, page 8 when obstacle is found it performs maneuver on its avoiding and section 4.2).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the robotic fish as disclosed by Zhang with the obstacle avoidance and bottom detection as taught by Inzartsev in order to ensure obstacles are avoided therefore increasing the longevity of the robot and further explore difficult areas while knowing the robot can withstand.   

Regarding claim 7, the combination of Zhang and Inzartsev teaches the limitations of claim 6 as shown above.  Zhang further discloses the method of controlling swimming for the robotic fish, the controlling step of submerging or rising the robotic fish comprising: 

determining whether a submergence swimming or a upwardly swimming (See page 72 Col. 3, buoyancy system and mass distribution system, wherein water is pumped in and out of the robot’s body to change the net buoyancy, the pumping system is enabled by a linear actuator which allows for precise control of water volume and further the mass distribution system has another linear actuator that pushes a mass back and forth along a guiding rail to change the center of the mass for the purpose of manipulating the pitch angle); 

adjusting the inclination of the robotic fish to correspond to the submergence swimming or upwardly swimming in the case of submerging or upwardly swimming (See page 72 Col. 3, buoyancy system and mass distribution system, wherein water is pumped in and out of the robot’s body to change 


generating a rotational swimming propulsive force by controlling the joint portion in the rotational direction (see page 72 Col. 3, the fish-like tail fin system is driven by a servo motor through a chain transmission).

Zhang fails to explicitly disclose however Inzartsev teaches setting the rotational direction based on the sensing signal of the obstacle sensing sensors (see page 3, to perform these tasks, AUV must be equipped with acoustic distance measuring systems and other vision sensors, page 8 when obstacle is found it performs maneuver on its avoiding and section 4.2); determining a submergence or rising closing point based on a predetermined condition while controlling the submergence or upwardly swimming to be performed by the spiral rotational swimming (see page 3, to perform these tasks, AUV must be equipped with acoustic distance measuring systems and other vision sensors and page 9, YT is the preset height over the bottom and Fig. 4 description); and releasing the spiral rotational swimming of the joint portion and closing the submergence and rising swimming when it is determined that of the submergence or rising closing point (see page 9 section 4.2 and 4.3, and Figs. 3 and 4, wherein the vehicle thrust is controlled to swim upwardly or downwardly based on the location of the obstacle that the vehicle is following to maintain the preset height). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the robotic fish as disclosed by Zhang with the obstacle avoidance and bottom detection as taught by Inzartsev in order to ensure obstacles are avoided therefore increasing the longevity of the robot and further explore difficult areas while knowing the robot can withstand.   



Regarding claim 9, the combination of Zhang and Inzartsev teaches the limitations of claim 6 as shown above.  Zhang fails to explicitly disclose however Inzartsev teaches the method of controlling swimming for the robotic fish, wherein the propulsive force generating step control the joint portion to automatically change the rotational direction to produce an opposite rotational propulsive force, if an obstacle is detected in the rotational direction by an obstacle detection sensor, in the course of controlling the submergence or upwardly swimming by generating the rotational force in one direction (Section 4.3, Figs. 3 and 4, wherein obstacle bending of such type is characterized by the use of deceleration and backward motion modes, and the angle of attack can vary up to 180 degrees).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the robotic fish as disclosed by Zhang with the obstacle avoidance and bottom detection as taught by Inzartsev in order to ensure obstacles are avoided therefore increasing the longevity of the robot and further explore difficult areas while knowing the robot can withstand.   




Regarding claim 10, the combination of Zhang and Inzartsev teaches the limitations of claim 6 as shown above.  Zhang further discloses measuring water depth at the current position by a hydraulic pressure sensor ((See page 72 Col. 3-page 73 Col. 1, a pressure sensor is used to measure the depth).  Zhang fails to explicitly disclose however Inzartsev teaches the method of controlling swimming for the robotic fish according, wherein the submergence or rising closing point determining step prevent collision with the bottom surface by sensing the distance to the bottom surface using a bottom distance sensor and control the submergence and upwardly swimming within a preset depth range (see page 9 section 4.2 and 4.3, and Figs. 3 and 4, wherein the vehicle thrust is controlled to swim upwardly or downwardly based on the location of the obstacle that the vehicle is following).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the robotic fish as disclosed by Zhang with the obstacle avoidance and bottom detection as taught by Inzartsev in order to ensure obstacles are avoided therefore increasing the longevity of the robot and further explore difficult areas while knowing the robot can withstand.    
  


Regarding claim 11, the combination of Zhang and Inzartsev teaches the limitations of claim 6 as shown above.  Zhang fails to explicitly disclose however Inzartsev teaches the method of controlling swimming for the robotic fish, wherein if obstacle sensors on the left and right sides of the robotic fish sense the obstacle which continuously detects obstacles for a predetermined time or longer during the submergence and upwardly swimming control, the inclination of the robotic fish is repeatedly adjusted to be inclined forward and backward at predetermined time intervals in a state of stopping the generation of the propulsive force by stopping the driving of the joint portion and if any one of the left and right obstacle detection sensors release detection of the obstacle, a activity range swimming control is restarted again (See Figs. 2-4 as well as sections 4.2 and 4.3, wherein the underwater vehicle is constantly swimming to 

	Regarding claim 12, Zhang discloses an apparatus of controlling swimming for a robotic fish comprising: 

a fish shaped body portion is divided into a plurality of pieces by connecting to each joint portion to be rotatable in the left and right directions (Fig. 1a, entire body of gliding robotic fish, with joint at tail allowing for left and right movement, further page 72 Col. 3, fish-like tail fin system a deflected tail can be used to control turning motion and heading orientation);  

a controlling device for generating a straight or rotational propulsive force by controlling the joint portion (see page 72 Col. 3, the fish-like tail fin system is driven by a servo motor through a chain transmission), 

a joint driving unit for controlling a rotational force and propulsive force by driving each servomotors of the joint portion (see page 72 Col. 3, the fish-like tail fin system is driven by a servo motor through a chain transmission); 

a water pressure sensing unit for controlling the swimming depth of the robotic fish by measuring a water pressure from the water pressure sensor (See page 72 Col. 3-page 73 Col. 1, a pressure sensor is used to measure the depth);  




an inclination sensing unit for detecting an inclination through an inclination sensor for detecting inclination of the forward and the backward of the robotic fish (See page 72 Col. 3, buoyancy system and mass distribution system, wherein water is pumped in and out of the robot’s body to change the net buoyancy, the pumping system is enabled by a linear actuator which allows for precise control of water volume and further the mass distribution system has another linear actuator that pushes a mass back and forth along a guiding rail to change the center of the mass for the purpose of manipulating the pitch angle);

a communication unit for wirelessly communicating with an external remote controller (See page 73, Col. 1, there is also a wireless communication unit with the extruding antenna capable of communication for a distance up to 1.6 km); and 

a control unit for controlling the swimming of the robotic fish by generating the rotational or straight propulsive force, since the joint driving unit is controlled by an avoidance swimming operation according to the obstacle detection signal of the obstacle sensing unit by a manual adjustment of the external remote controller through the communication unit and a preset autonomous swimming program, wherein the control unit controls the robotic fish to be submerged or raised by a helical rotational swimming by adjusting the inclination a forward submergence or rising direction by controlling the buoyancy adjusting unit and generating a rotational propulsive force by controlling the joint portion through the joint driving unit, as submerging or upwardly swimming control of the robotic fish (See Fig. 10, and three-dimensional steady spiral and its differential geometry features section, and also three-


Zhang fails to explicitly disclose however Inzartsev teaches an apparatus for controlling swimming of a robotic fish comprising swimming to avoid obstacles detected by an obstacle detection sensor (see page 3, to perform these tasks, AUV must be equipped with acoustic distance measuring systems and other vision sensors, page 8 when obstacle is found it performs maneuver on its avoiding and section 4.2); wherein the controlling device comprising: an obstacle sensing unit for sensing an obstacle sensing signal from obstacle sensing sensors having left, right, front, and bottom sensors (See Figs. 2-4 as well as sections 4.2 and 4.3, wherein the underwater vehicle is constantly swimming to avoid the obstacle as the vehicle travels, further the pitch and depth are constantly repeatedly adjusted to avoid the obstacles from any position around the vehicle, meaning the sensors cover the front, bottom, left, and right); and a bottom distance sensing unit for sensing the distance from a bottom distance sensor to the bottom surface (see page 3, to perform these tasks, AUV must be equipped with acoustic distance measuring systems and other vision sensors and page 9, YT is the preset height over the bottom and Fig. 4 description).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the robotic fish as disclosed by Zhang with the obstacle avoidance and bottom detection as taught by Inzartsev in order to ensure obstacles are avoided therefore increasing the longevity of the robot and further explore difficult areas while knowing the robot can withstand.   

Regarding claim 13, the combination of Zhang and Inzartsev teaches the limitations of claim 12 as shown above.  Zhang further discloses the apparatus of controlling swimming for the robotic fish, wherein the control unit controls the submergence and upwardly swimming by generating the propulsive force while controlling the inclination (See page 72 Col. 3, buoyancy system and mass distribution system, wherein water is pumped in and out of the robot’s body to change the net buoyancy, the pumping system is enabled by a linear actuator which allows for precise control of water volume and further the 


	Regarding claim 14, the combination of Zhang and Inzartsev teaches the limitations of claim 12 as shown above.  Zhang fails to explicitly disclose however Inzartsev teaches the apparatus of controlling swimming for the robotic fish, wherein the control unit determines the obstacle catching state when the obstacle is continuously detected for a predetermined time or longer from the left and right sensors of the robotic fish, and controls to attempt to escape from the obstacle catching state by repeatedly adjusting the inclination at a predetermined number of times at a predetermined time interval by using the buoyancy regulator when it is determined that of the obstacle catching state (Section 4.3, Figs. 3 and 4, wherein obstacle bending of such type is characterized by the use of deceleration and backward motion modes, and the angle of attack can vary up to 180 degrees and See Figs. 2-4 as well as sections 4.2 and 4.3, wherein the underwater vehicle is constantly swimming to avoid the obstacle as the vehicle travels, further the pitch and depth are constantly repeatedly adjusted to avoid the obstacles).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the robotic fish as disclosed by Zhang with the obstacle avoidance and bottom detection as taught by Inzartsev in order to ensure obstacles are avoided therefore increasing the longevity of the robot and further explore difficult areas while knowing the robot can withstand.     

.       

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang “Gliding Robotic Fish: An Underwater Sensing Platform and Its Spiral-Based Tracking in 3D Space” in view of Inzartsev “Autonomous Underwater Vehicle Motion Control during Investigation of Bottom Objects and Hard-to-Reach Areas” and further in view of Woo KR 101544360B1.


	Regarding claim 4, the combination of Zhang and Inzartsev teaches the limitations of claim 1 as shown above.  Zhang further discloses the apparatus of controlling swimming for a robotic fish, wherein the inclination adjusting means comprises a pneumatic cylinder varying a buoyancy and weight by sucking water into one side of a cylinder or discharging the water within the cylinder by controlling the forward or backward movement of a piston (See page 72 Col. 3, wherein water is pumped in and out of the robot’s body to change the net buoyancy, the pumping system is enabled by a linear actuator which allows for precise control of water volume).   Zhang fails to explicitly disclose however Woo teaches the apparatus wherein the buoyancy and inclination of the robotic fish are adjusted by equally or differently varying the amount of water sucked into the pneumatic cylinders on both sides, since a pair of pneumatic cylinders are installed on the front and back sides of the robotic fish, respectively (first buoyancy control pipe 141, and second buoyancy control pipe 142, corresponding text and Fig. 1).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the robotic fish as disclosed by Zhang with the front and back pneumatic cylinders to reduce energy consumption and to make agile swimming possible and to minimize the fish robot capable of buoyancy control. 


	Regarding claim 5, the combination of Zhang and Inzartsev teaches the limitations of claim 1 as shown above.  Zhang further discloses the apparatus of controlling swimming for a robotic fish, wherein the inclination adjusting means comprises a pneumatic cylinder varying a buoyancy and weight by . 
 


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

- Autonomous Soft Robotic Fish Capable of Escape Maneuvers Using Fluidic Elastomer Actuators: In this work we describe an autonomous soft-bodied robot that is both self-contained and capable of rapid, continuum-body motion. We detail the design, modeling, fabrication, and control of the soft fish, focusing on enabling the robot to perform rapid escape responses. The robot employs a compliant body with embedded actuators emulating the slender anatomical form of a fish. In addition, the robot has a novel fluidic actuation system that drives body motion and has all the subsystems of a traditional robot onboard: power, actuation processing, and control. At the core of the fish’s soft body is an array of fluidic elastomer actuators. We design the fish to emulate escape responses in addition to forward swimming because such maneuvers require rapid body accelerations and continuum-body motion. These maneuvers showcase the performance capabilities of this self-contained robot. The kinematics and controllability of the robot during simulated escape response maneuvers are analyzed and compared with studies on biological fish. We show that during escape responses, the soft-bodied robot has similar input–output 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669